United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                April 8, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41062
                         Summary Calendar



In Re: In the Matter of the Complaint of BROWN WATER TOWING I,
INC., As Owner and BROWN WATER MARINE SERVICE, INC., as Bareboat
Charters, of the Brown Water V, Its Engines, Tackle, Etc.;
AMERICAN COMMERCIAL LINES, LLC, As Owner and AMERICAN COMMERCIAL
BARGE LINES, LLC, As Charterer, of the Barges NM-315, VLB-9182,
ACL-9933B, VLB-9173, for Exoneration from Limitation of Liability

                        - - - - - - - - - -

ROBERT A. FANDRICH; ET AL,

                                                          Plaintiffs,

202 BAYSIDE BAR & GRILL; A-1 TAXI;
A-1 LIMOUSINE; AMBERJACK’S BAR &
GRILL, INC.; CHARLIE ARMENDARIZ; ET AL,

                                               Plaintiffs-Appellants,

versus

BROWN WATER TOWING I, INC.,

                                                 Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (B-02-CV-115)
                      --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Plaintiffs-Appellants comprise those plaintiffs in the subject

case who complain of purely economic damages resulting from the

allision of the vessels of Defendants-Appellees with a causeway

linking Padre Island, Texas to the mainland.             These Plaintiffs-

Appellants   (“Economic     Damage   Claimants”)   appeal    the   district

court’s grant of a motion for summary judgment filed by Defendants-

Appellees (“Brown Water”), dismissing the claims of Economic Damage

Claimants with prejudice. Applying our well-known de novo standard

of review of a district court’s grant of summary judgment, we

affirm.

     Having carefully reviewed the record on appeal, the appellate

briefs of counsel, the Order of the district court granting summary

judgment, and the law applicable to the undisputed facts of this

case, we are satisfied that the Economic Damage Claimants cannot

maintain an action for economic damages to their businesses on

South Padre Island allegedly resulting from the partial collapse of

the subject causeway following the allision. The assertions of the

Economic Damage Claimants regarding the controlling effect of state

law to the contrary notwithstanding, our precedent is firmly to the

effect    that   parties   who   suffer   non-contact,    purely   economic

damages, resulting from an unintentional maritime tort like the one

here at issue, cannot recover in the absence of physical damage to

the property in which the claimants have an ownership interest.

See Robins Drydock & Repair Co. v. Flint, 275 U.S. 303, 48 S. Ct.



                                     2
134 (1927); Louisiana Ex-Rel. Guste v. M/V TESTBANK, 752 F.2d 1019

(5th Cir. 1985)(en banc).

     For essentially the same reasons set forth by the district

court in its comprehensive Order, the grant of summary judgment

dismissing   with   prejudice   all   claims   of   the    Economic         Damage

Claimants is

AFFIRMED.


                                                    S:\OPINIONS\UNPUB\02\02-41062.0.wpd
                                                                       4/29/04 8:11 am




                                      3